DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 15 April 2021 to the previous Office action dated 15 October 2020 is acknowledged. Pursuant to amendments therein, claims 1-2, 4-5, 7- 19, 22, and 26 are pending in the application.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 102 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The double patenting rejection made in the previous Office action is withdrawn in view of applicant’s submission of an acceptable terminal disclaimer.

Terminal Disclaimer
The terminal disclaimer filed on 15 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/503,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks pages 6-7, filed 15 April 2021, with respect to the rejections under 35 U.S.C. 102 and 112, and the double patenting rejection, made in the previous Office action, have been fully considered and are persuasive.  Such rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-5, 7- 19, 22, and 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617